DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the Applicant’s amendment filed on July 22, 2021.
3.	Claims 1-14 and 16-21 are pending of which claims 1, 10, and 20 are in independent form.
4.	Claims 15 is cancelled by the applicant.
5.	Claims 1, 5, 9-10, 17, and 20 are amended.
Response to Arguments
6.	Applicant's arguments filed on July 22, 2021 have been fully considered but they are not persuasive.

7.	Applicant argues, ‘Mueller is silent regarding determining a current operational status for one order services instance in the plurality of order services instances is online and, responsive to the determination, routing a database message to the one order service instance. Therefore, Mueller fails to teach or suggest, “responsive to determining a current operational state for one order services instance in the first plurality of order services instances being online, routes database message for a 
 	Examiner respectfully disagrees. First, Muller reference mainly focus on method and system for to overcome the current challenges related to order placement, routing and fulfillment within the e-commerce domain, particularly to improve the customer’s overall experience, See (Muller [0009]). 	Second, Examiner interpreted Muller’s “Retail Server” [Figure 1, element 130] as equivalent to the claimed “order service instance”. Similar to the claimed “order service instance”, Muller discloses plurality of “retail server”, See [0053] “In an embodiment, a plurality of retail servers 130 belonging to a retailer entity are individually coupled to RFS 110 through respective network connections connecting each retail server 130 to cloud network architecture 120”. The claimed order services instances, associated with the order fulfillment entity, “retail servers 130 belonging to a retailer entity are individually coupled to RFS 110” [0053].   	Examiner also interpreted Muller’s [Figure 1, element 134], and [Figure 2] as an exemplary depiction of an order fulfillment entities. A customer can navigate through different products available for sale online, by interacting with the customer application locally. When a customer sends a transaction request message to buy a specific products, the system routing and fulfillment (i.e., routing manager) will transmit the message, to the available retail store, see [0086]-[0090]. , e.g.,” The Routing and Fulfillment Server routes the transaction request message to one of the multiple retail associates” See also [0086]-[0090]. The RFS continuously checking the status of the order and fulfillment entities availability (i.e., online status) and routing the message to .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

10.	Claims 1-14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being un-patentable over Mueller et al. U.S. 2017/0124511 A1 (hereinafter Mueller) in view of Mukherjee et al. U.S. 2009/0037498 A1 (hereinafter Mukherjee).

Regarding claim 1, Mueller discloses a system for providing high throughput database services, the system comprising: 
at least one persistent database configured to maintain order fulfillment records for a plurality of order fulfillment entities (Mueller [0047]-[0048] where multiple database configured to store various order fulfillment service data, e.g., “each database may be configured and adapted to store information in the form of tables, queries, instructions, schemas, multimedia representation of the products, customers' data, attributes of retail associates, product prices, etc.”); 
a first plurality of order services instances (Mueller [Figure 1, element 130] retail server 130), comprising a first wherein each order services instance of the first plurality of order services instances that provides ordering services of a first individual retail store (Figure 1 element 134) and is associated with a first subset of the plurality of order fulfillment entities and a second order service instance of the first plurality of order services instances that provides ordering services of a second individual retail stores (Mueller [0053] provides for multiple retail server 130 “it is comprehended that a plurality of retail servers of the type 130 may be coupled to each other, and eventually exchange data among each other”) and is associated with a second subset of the plurality of order fulfillment entities and wherein each order services instance includes an [in-memory database] for storing a respective subset of the order fulfillment records related to a respective subset of the plurality of order fulfillment entities (Mueller [0014]-[0015] the Routing and Fulfillment server communicated with multiple retail associates 
a routing manager, operational on at least one processor (Mueller [Figure 1, element 110], Routing and Fulfillment Server), which:  		maintains a routing map indicating which order services instance is associated with which order fulfillment entities (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See also [0060], [Figure 6], [0062], [0065], and [0134] where the system managing locations of order fulfilment location (i.e., routing map), e.g., “each fulfillment location of the plurality of fulfillment locations. In an example, the information about an item corresponding to the plurality of fulfillment locations includes a floor attribute corresponding to the item and each fulfillment location of the plurality of fulfillment locations”); 	responsive to determining a current operational state for one order services instance in the first plurality of order services instances being online, routes database message for a particular order fulfillment entity to the one order services instance (Mueller [0012]-[0014] describes, when a transaction requests from a user received, the implemented Routing and Fulfillment Server will check the available service instances routing the request to the available service instance, e.g., “A transaction request message is received from the customer by the Routing and Fulfillment Server … The Routing and Fulfillment Server routes the transaction request message to one of the multiple retail associates”). 	Mueller does not explicitly disclose implementation of in-memory database and a  first order services instance and the second order services instance. 
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and 	a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in several partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances). 
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains
to modify automatic integrated routing and fulfillment system and method with product exchange as taught by Mueller with in-memory space management for database system as taught by Mukherjee. Doing so would have ensures that several levels of structures are used to manage free space within a multiple-instance system, such that the free space is managed using structures at the global level, a per-instance persistent level and a per-instance volatile level.
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, further comprising: a queue system that queues asynchronous database messages (Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” And see also [0178] e.g., “That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue”); 
  	a messaging manager that manages execution of asynchronous database messages via the routing manager (Mueller [0157] e.g. , “asynchronous protocol such as Advanced Message Queuing Protocol”). 
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the messaging manager manages execution of an asynchronous database message as a synchronous database message via the routing manager without establishing an asynchronous database connection to the at least one persistent database (Mueller [0157] e.g. “The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol”). 

  	Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances as a redundancy to the first plurality of order services instances, (Mueller [0089], [0093]e.g., “`Express Delivery option` would correspond to the case where the order must be routed to a retail store in nearest proximity to the shipping address provided by the customer, as the product is expected to be delivered within the shortest time (generally, within 60-120 minutes after order receipt). In cases where the customer selects the `Deliver to My Current Location`, the order would be generally routed by the RFS 110 to a retail store spatially closest to the customer's current location”. See also [0164] and [0176] where the order routing service unit routing the orders from one location to another location, e.g., “an exemplary order routing service unit 930, coupled to the Routing Rules database 932. The unit 930 communicates at its front end with the retailer devices 134, selects an appropriate 

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances is hosted at a disaster recovery location that is different from a primary location that hosts the first plurality of order services instances (Mueller [0208]  where the system includes other multiple subsystem and locations, e.g., “the RFS can provide a primary location and one or more alternative locations for Store A for the logistics provider to use if it does not have a logistics agent within a predetermined distance”). 
Regarding claim 7, the rejection of claim 5 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the second plurality of order services instances do not utilize in-memory databases, and instead utilize database connections to the at least one persistent database (Mueller [0099] where order routing and fulfillment sever utilize the system memory). 

Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the first plurality of order services instances respond to read requests using the in-memory database without accessing the at least one persistent database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an in-memory structure that is used to update the instance's persistent area”). 

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference,
the combination of Mueller and Mukherjee discloses a system, wherein the routing manager determines a current operational state for each order services instance in the first plurality of order services instances (Mueller [0012] where the routing and fulfilment server e.g., “A Routing and Fulfillment Server (sometimes referred to herein as "RFS") is coupled at a first end with multiple customers' mobile communication devices”); and  	responsive to the current operational state for one order services instance in the plurality of order services instances being initializing, the one order services instance loads the in-memory database with a subset of records from the persistent database (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in several partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances). 


maintaining order fulfillment records for a plurality of order fulfillment entities in at least one persistent database (Mueller [0047]-[0048] where multiple database configured to store various order fulfillment service data, e.g., “each database may be configured and adapted to store information in the form of tables, queries, instructions, schemas, multimedia representation of the products, customers' data, attributes of retail associates, product prices, etc.”); 
establishing a plurality of order services instances, comprising a first order services instance (Mueller [Figure 1, element 130] retail server 130) that provides ordering services of a first individual retail store (Mueller [Figure 1, element 134]) and is associated with a first subset of the plurality of order fulfillment entities and a second order service instance of the first plurality of order services instances that provides ordering services of a second individual retail stores (Mueller [0053] provides for multiple retail server 130 “it is comprehended that a plurality of retail servers of the type 130 may be coupled to each other, and eventually exchange data among each other”) and is associated with a second subset of the plurality of order fulfillment entities, and wherein each order services instance includes an in-memory database for storing a respective subset of the order fulfillment records related to a respective subset of the plurality of order fulfillment entities (Mueller [0014]-[0015] the Routing and Fulfillment server communicated with multiple retail associates devices. See also, [0157], e.g., “some communicate with the retail associates' devices for order routing and 
Mueller does not clearly disclose in-memory database is part of the system implementation; and establishing a plurality of partitions, wherein one partition of the  between the first order services instance and the second order services instance.
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and.
establishing a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in seral partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances).
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains
to modify automatic integrated routing and fulfillment system and method with product exchange as taught by Mueller with in-memory space management for database system as taught by Mukherjee. Doing so would have ensures that several levels of structures are used to manage free space within a multiple-instance system, such that the free space is managed using structures at the global level, a per-instance persistent 
Regarding claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
receiving, at the routing manager, a first database message for a first order fulfillment entity (Mueller [0092] e.g., “each time a specific transaction request message is received by the Routing and Fulfillment Server 110, the attributes of the order placed and the corresponding customer's profile are regularly stored and updated within the RFS's customer database”); 
determining that the first order fulfillment entity is in a first subset of the plurality of order fulfillment entities and that the first subset of the plurality of order fulfillment entities is associated with a first order services instance (Mueller [Abstract], [0026], [0036], and [0039]-[0040] where the order management system [Figure 1, element 114] managing and including multiple retail stores, e.g., “A retailer may provide the sale and distribution of goods through various retail stores 104A, 104B, 104C, 104D, 104E, 104F, an order management system 114, and a distribution center 103”. See also [0021] –[0026] where order and product distribution managed by the system, e.g., “Similarly, these fulfillment techniques may integrate with new data processes and system upgrades, to enable long-term cost effectiveness, and to enable retail tracking and location-based tracking of sales (for example, to allow a particular retail location to obtain credit for any sales that the location is responsible for fulfilling)“. Applicant’s disclosure [0057] shows order fulfillment entities as equivalent with retail stores.); and 


Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
maintaining, by the routing manager, a current operational state for each order services instance in the plurality of order services instances (Mueller [0013]-[0015],  e.g., The Routing and Fulfillment Server routes the transaction request message to one of the multiple retail associates. The method retrieves the current state of availability, the spatial location of one or more of the retail associates, and the current state of availability of the specific product within one or more retail stores”), and wherein routing the first database message to the first order services instance is in response to a determination that the current operational state of the first order services instance is online (Mueller [0083] e.g., the Routing and Fulfillment Server 110, over the cloud communication network, and therefore, facilitate instant online communication and exchange of data between these three entities, in a consolidated/integrated environment”). 

Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further 

Regarding claim 14, the rejection of claim 12 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
determining that the current operational state of the first order services instance is initializing (Mueller [0186] where the initial order processed, e.g., “during the different phases of the process of fulfilling customer's orders, starting from receiving /accepting their transaction request message, to dispatching/handing over the packed product to the customer”); 
storing the first database message in a back-out to retry later if the first database message includes a write request (Mueller [0159] where received orders stored in a database, e.g., “Corresponding to each order, the order details are eventually stored within the order database 912”); and 
routing the first database message to a secondary order services instance if the first database message is a read request (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See 

Regarding claim 16, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, wherein managing the execution of the asynchronous database message includes: 
managing, by a messaging manager, an execution of an asynchronous database message via the routing manager, wherein managing the execution of the asynchronous database message include:
storing the asynchronous database message in an input queue (Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” And see also [0178] e.g., “That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue”); 
creating a chain of transactions that includes at least a first transaction at the in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and 


Regarding claim 19, the rejection of claim 10 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, further comprising: 
responding, by one of the plurality of order services instances, to a read request using the in-memory database without accessing the at least one persistent database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”). 
 
Regarding claim 20. A system comprising: 
a master persistent database that maintains order fulfillment records for a plurality of order fulfillment entities (Mueller [0160] e.g., “master product database”); 
a slave persistent database, which is a redundancy to the master persistent database (Mueller [0084] and [Figure 12] where master database and supporting (i.e. slave database) are implemented within the routing and fulfilment service, e.g., “master product database”); 
a first plurality of order services instances (Mueller [Figure 1, element 130] retail server), wherein each order services instance of the first plurality of order services instances provides ordering services of a first  individual retail store (Mueller [Figure 1, 
a second plurality of order services instances as a redundancy (Mueller [0208]  where the system includes other multiple subsystem and locations, e.g., “the RFS can provide a primary location and one or more alternative locations for Store A for the logistics provider to use if it does not have a logistics agent within a predetermined distance”. The Routing and Fulfillment Server (RFS) alternative location server as a redundancy to the first plurality of order services instance) to the first plurality of order services instances, wherein each order services instance of the second plurality of order services instances provides ordering services of a second individual retail store and is associated with a second  subset of the plurality of order fulfillment entities, and wherein the second plurality of order services instances is hosted at a disaster recovery location  (Mueller [0208]  where the system includes other multiple subsystem and locations, e.g., “the RFS can provide a primary location and one or more alternative locations for Store A for the logistics provider to use if it does not have a logistics agent within a predetermined distance”. The alternative location serve as a disaster recovery location) that is different from a primary location that hosts the first plurality of order services 
a routing manager (Mueller [Figure 1, element 110], Routing and Fulfillment Server), that:  		maintains a routing map indicating which order services instance is associated with which order fulfillment entities (Mueller [0044] e.g., “the system 100 includes a Routing and Fulfillment Server 110 (sometimes referred to herein as a RFS)”. See also [0060], [Figure 6], [0062], [0065], and [0134] where the system managing locations of order fulfilment location (i.e., routing map), e.g., “each fulfillment location of the plurality of fulfillment locations. In an example, the information about an item corresponding to the plurality of fulfillment locations includes a floor attribute corresponding to the item and each fulfillment location of the plurality of fulfillment locations”); and
a messaging manager that manages execution of asynchronous database messages from the queue system via the routing manager ((Mueller [0157] e.g. , The communication may be facilitated by leveraging standard synchronous protocols known in the art, such as HTTP or an asynchronous protocol such as Advanced Message Queuing Protocol ( AMQP).” see also [0178] e.g., “That communication specifically involves receiving the customers' transaction request messages, processing them and placing them in the order queue”).
Mueller does not clearly disclose in-memory database is part of the system implementation; and a plurality of partitions, wherein one partition of the plurality of  first plurality of order services instance and the second plurality of order services instance.
However, Mukherjee discloses the implementation of in-memory database (Mukherjee [0021]-[0022] where the system implemented using in-memory database, e.g., “…a schematic diagram of an embodiment showing a full in-memory structure that is used to update the instance's persistent area”); and 	a plurality of partitions, wherein one partition of the plurality of partitions is between the first order services instance and the second order services instance (Mukherjee [0029] describes that the implemented in-memory database structure subdivided in seral partition, e.g., “each in-memory structure is partitioned based on the level of concurrency within the instance in which the in-memory structure resides”. Applicant’s disclosure describes that data partitioned among multiple in-memory databases. See also [0066] and [Figure 7] where each instance includes in-memory database and the in-memory database partitioned based on the number of processors used by the instances). 
Therefore, it would have been obvious before the effective filing date of the
invention to a person having ordinary skill in the art to which said subject matter pertains
to modify automatic integrated routing and fulfillment system and method with product exchange as taught by Mueller with in-memory space management for database system as taught by Mukherjee. Doing so would have ensures that several levels of structures are used to manage free space within a multiple-instance system, such that the free space is managed using structures at the global level, a per-instance persistent 

Regarding claim 21, , the rejection of claim 1 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a system, wherein at least on individual retail store is a retail store location (Mueller [0014] e.g., “The RFS retrieves information about the current state of availability and the spatial location of different retail associates”).
11.	Claims 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Mueller et al. U.S. 2017/0124511 A1 (hereinafter Mueller) in view of Mukherjee et al. U.S. 2009/0037498 A1 (hereinafter Mukherjee) as applied to claims 1-14, 16, and 19-21 above, and further in view of Bourbonnais et al. US 2012/0023369 A1 (hereinafter Bourbonnais).

Regarding claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Mueller and Mukherjee discloses a method, wherein managing the execution of the asynchronous database message further includes: 
if the first transaction completes and the second transaction fails, rolling back the first transaction and retrying the first transaction at the in-memory database and second transaction at the at least one persistent database (Mukherjee [0071] describes when a transaction in-memory structure, then the transaction retried in the PA (Popular Persistent Area) structure, e.g., “For example, suppose a request for space is made by 
if the first transaction completes and the second transaction completes, completing the chain of transactions and remove the asynchronous database message from the input queue. 
However, Bourbonnais discloses if the second transaction completes but the first transaction fails, rolling back the first transaction and retry the chain of transactions excluding the second transaction (Bourbonnais [0051] e.g., “a single retry agent 24 may process transactions in the RETRYQ 30, such that all previously failed transactions are applied serially to reduce the chance of more transient errors”); and 
if the first transaction completes and the second transaction completes, completing the chain of transactions and remove the asynchronous database message from the input queue (Bourbonnais [0030] e.g., “The pruning thread 38 asynchronously removes completed transaction messages indicated in the DONEMSG table 34 from the incoming receive queue 16 and removes their corresponding entries from the DONEMSG table 34”). 


Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Mueller and Mukherjee, and Bourbonnais discloses a method, wherein managing the execution of the asynchronous database message further includes: 
determining that the chain of transactions did not complete after a quantity of retry attempts (Bourbonnais [0046] e.g., “The agent 22 maintains information indicating which non -completed transaction is the oldest and uses this information to determine when to stop processing”); and 
moving the asynchronous database message to a back-out queue (Bourbonnais [0030] e.g., “The pruning thread 38 asynchronously removes completed transaction messages indicated in the DONEMSG table 34 from the incoming receive queue 16 and removes their corresponding entries from the DONEMSG table 34”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached on Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156